PER CURIAM.
Because we agree with the trial court that the insurer did not wrongfully cause the insureds to resort to litigation, we affirm the trial court’s denial of attorney’s fees and costs. See generally Beverly v. State Farm Fla. Ins. Co., 50 So.3d 628, 633 (Fla. 2d DCA 2010) (quoting Clifton v. United Cas. Ins. Co. of Am., 31 So.3d 826, 829 (Fla. 2d DCA 2010)) (“[A]n insurer’s post-suit payment of additional policy proceeds entitles the insured to section 627.428 attorney’s fees where the insurer ‘wrongfully caus[ed] its insured to resort to litigation in order to resolve a conflict with its insurer when it was within the company’s power to resolve it.’ ”).